internal_revenue_service significant index no department of the treasury waimagtha mkyomentacts partici pants person to contact talanhona numhar bele pay h ar date oct in re employer u l group this letter constitutes notice that with respect to the above-named money_purchase_pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date your request for approval of a plan amendment that would have retroactively reduced benefits for the plan_year was previously lenied this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the waived amount is the contribution which would otherwise be the employer is part of a controlled_group controlled_group experienced net losses purchases of roup sales increased by percent however the group had a loss of million and working_capital went from positive dollar_figure million in to negative dollar_figure million in declined by percent the employer and two other companies in the controlled taking into account the remained positive but net wort in the in the group continued to have economic hardship by a net_loss of dollar_figure million on gross_sales of dollar_figure miltion group also had negative working_capital dollar_figure million remained positive but declined by percent from net_worth as evidenced the the employer has embarked on an ambitious cost cutting program including status of first three months of contributions other than those to amortize this waiver for however the recovery prospects are uncertain an reduction in the employer's staff the group has improved and the group had a net profit for the furthermore the plan was amended to cease the financial 3h oe because the recovery prospects are uncertain the waiver is granted subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the three plan years ended date-2002 are to be timely made as defined in code sec_412 the plan_sponsor adopts an amendment to reflect the waiver as described below if these conditions are not satisfied the waiver is retroactively you agreed to these conditions in a letter dated october nul and void _when a defined_contribution_plan receives a waiver of the minimum_funding requirements the plan in accordance with revrul_78_223 must be amended to reflect the waiver if the plan does not otherwise provide for such waiver section dollar_figure of revproc_83_41 provides that the applicant rul requesting a waiver need not submit an amendment designed to satisfy rev if no amendment is submitted the irs may issue a ruling letter granting a conditional funding waiver requiring the adoption of an amendment supplied by the irs accompanied your request we are granting the waiver subject_to your adoption of the enclosed adopted within a reasonable_time this waiver is null however if you disagree with our amendment or would like to modify it in any way we will consider any such request if such request is submitted in writing to us no later than days from the date of this such request would require a user_fee in accordance with rev letter proc i r b your letter should clearly state the exact changes you propose if that amendment is not because no amendment proposed amendment and void your attention is called to code sec_412 which describes the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized - this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent because we have granted a waiver of the minimum_funding_standard when filing form_5500 for the plan_year ending date schedule b actuarial information must be filed for line of form_5500 the schedule b actuarial information also be furnished to whoever will complete the schedule b a copy of this letter to the see the instructions a copy of this letter should be attached to a copy of this letter should we have sent for the sincerely t jpllinr p ames - holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division 3h attachment i v the employer if unable to satisfy the minimum_funding_standard for given plan_year may apply to the internal_revenue_service for a a waiver of the minimum_funding_standard following provisions apply if the waiver is granted the the valuation_date for a given plan_year is the last day of each plan_year an adjusted account balance shall be maintained for each plan participant whose actual account balance is less than or equal to his or her adjusted account balance a for the plan_year for which the first waiver is granted the adjusted account balance as of the valuation_date for each affected plan participant equals the participant's actual account balance ptus the amount that such participant would have received if the amount waived had been contributed b for each plan_year following the plan_year for which a waiver is granted the adjusted account balance of each participant affected by such waiver calculated as of the valuation_date for that year equals the adjusted account balance as of the valuation_date in the prior plan_year plus the amount equal to the actual investment return credited or charged to the participant's actual account balance plus the amount equal to over the participant's actual account balance calculated as of the same date plu sec_5 of the excess of the amount in the amount_equal to such participant's allocated share of the employer's required_contribution whether or not waived for the plan_year determined without regard to adjusted waiver payments and discretionary contributions minus - the amount of the participant's adjusted account balance forfeited during the plan_year under the plan's provisions for a given plan_year the employer is required to contribute a certain amount_in order to satisfy the minimum_funding which funding standard was granted the amount equals follows a plan_year for which a waiver of the minimum standard for such plan_year cal for each year plan e i pp r i the amount due in accordance with the plan's contribution formula without regard to this section plus the adjusted waiver amount the adjusted waiver amount for a given plan_year equals the sum of the amounts necessary to amortize each waived_funding_deficiency over a period of plan years plan years for waivers granted for plan years beginning prior to date measured from the valuation_date of the plan_year for which the corresponding waiver was granted at t interest compounded annually minus the sum of the amounts necessary to amortize the total of each year's forfeitures which have arisen since the first waiver was years plan years for forfeitures occurring in plan years beginning prior to date measured from the valuation_date of the plan_year in which the corresponding forfeitures arose at compounded annually granted over a period of plan interest an amount equal to the adjusted waiver amount must be contributed only until each actual account balance equals the adjusted account balance provides that employer contributions shal be reduced immediately by forfeitures is revoked until each participant's actual account balance equals that participant's adjusted account balance any plan provision which discretionary employer contributions which are in addition to the amounts contributed to satisfy the minimum_funding_standard can be made in any given plan_year however the total employer_contribution for the plan_year cannot exceed the then remaining underfunded amount the sum of the adjusted account balances minus the total plan assets the adjusted waiver payments discretionary contributions and forfeitures of actual account balances for the current plan_year shall be allocated as of that year's valuatdon date to the actual account balance of each affected plan participant each time a waiver is granted an original waiver amount cowa will be determined for each affected plan participant the amount which was waived the owa equals the participant's portion of on the valuation_date of a succeedin as of such valuation_date the owa equals the the commencing with the valuation_date of the plan_year for which a waiver is granted a remaining original waiver amount crowa must be calculated for each affected plan participant rowa lan rowa equals the prior plan year's rowa multiplied t minus the forfeiture of amounts in the prior year's rowa incurred in the current plan_year minus the allocation with respect to the owa for the current plan_year corresponding rowa will be established for each affected plan participant for each waiver that is granted one owa and a year by the sum of the adjusted waiver payments discretionary contributions and forfeitures of the actual account balances for a given plan_year are allocated to those participants who have rowa s by multiplying the sum of these three amounts by the fraction ci gi the numerator of which equals the sum of owa's for a particular participant and the denominator of which equals the sum of the owa's for all participants to determine the portion of this allocation which jis to assigned to a given rowa multiply the allocation by the corresponding owa then divide by the sum of the owa's for the particular participant be if the calculation of a rowa results in a value which is less than zero then the rowa is set equal to zero the corresponding owa is set equal to zero and the excess payments will be reallocated to the remaining rowa's a distribution is determined by multiplying a participant's vested percentage by his or her adjusted account balance however distributions from the plan may not exceed a participant's actual account balance if so limited plan participants shall receive subsequent distributions derived from future adjusted waiver payments b91 all_the amounts described in paragraph of this section shall first be applied to the actual account balance of the affected rank and file account balance for each participant is equal to his or her adjusted account balance as determined in paragraph participants until the actual t is the interest rate determined on the first day of the plan_year in accordance with sec_412 of the internal_revenue_code as in effect at the time the waiver was requested
